Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The claim 4 is objected to because they include reference characters which are not enclosed within parentheses.  For example. ‘64’.
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsuo (US 4,590,835).
Regarding claim 1, Matsuo discloses all the positively recited elements of the invention including a knife holder having a base (e.g., fig. below) and a knife support portion (e.g., fig. below) extending from the base, the knife support portion comprising:
a distal edge (e.g., fig. below);
a knife support surface (e.g., fig. below) for supporting a knife, the knife support surface having a shaped portion and a relieved surface, the shaped portion having a wavy shape and being located adjacent the distal edge, the relieved surface not having a wavy shape and being located on the knife support surface so that at least part of the shaped portion is between the relieved surface and the distal edge (e.g., fig. below); and
an abutment surface (e.g., fig. below at 20) between the base and the relieved surface and defined by the relieved surface.
	Regarding claim 2, Matsuo teaches the relieved surface is planar at least between the base and the shaped portion (e.g., fig. below).
	Regarding claim 3, Matsuo teaches the abutment surface being between the base and the knife support portion (e.g., fig. below).
Regarding claim 4, Matsuo teaches the knife holder has longitudinal end portions at longitudinal ends thereof that are thicker than portions of the knife support portion between the longitudinal end portions (e.g., fig. below, note that the longitudinal end portions of the knife holder at the base is thicker than portions of the knife support portion distal from the base).
Regarding claim 5, Matsuo teaches the longitudinal end portions each have a maximum thickness (e.g., adjacent the base) that is greater than a maximum thickness 
	Regarding claim 6, Matsuo teaches each of the longitudinal end portions has a surface that slopes from a maximum thickness at the longitudinal end of the knife holder to each of the shaped portion of the knife support surface (e.g., fig. below, the longitudinal end portions include a valley portion at each end)
	Regarding claim 7, Matsuo teaches the surface being arcuate (e.g., fig. below).
	Regarding claim 8, Matsuo teaches the surface of each of the longitudinal end portions is concave (e.g., the valley portion is concaved).
	Regarding claim 9, Matsuo teaches the relieved surface being tangent with valleys of the shaped portion of the knife support surface (e.g., fig. below, note that a line passing through each valley discontinues adjacent the relieved surface such that it is clear the relieved surface is tangent with the valleys.
	Regarding claim 10, Matsuo teaches the knife holder having a shaped backside opposite the knife support surface (e.g., fig. below).
	Regarding claim 11, Matsuo teaches the shaped portion being contiguous with the distal edge of the knife support portion (e.g., fig. below).
	Regarding claim 12, Matsuo teaches the shaped portion being contiguous with the relieved surface of the knife support portion (e.g., fig. below).
	Regarding claim 13, Matsuo teaches the wavy shape of the shaped portion comprises a periodic pattern of alternating peaks and valleys (e.g., fig. below).

	Regarding claim 15, Matsuo teaches the relieved surface being sized and located on the knife support surface so that part of the shaped portion is between the relieved surface and a longitudinal end portion at a longitudinal end of the knife holder (e.g., fig. below).
	Regarding claim 16, Matsuo teaches a clamping assembly comprising the knife holder of claim 1 (e.g., see the rejection above), the clamping assembly comprising a knife (e.g., 24) secured to the knife support surface of the knife holder, the knife having a back edge (e.g., at 24) that abuts the abutment surface of the knife holder (e.g., fig. below).
	Regarding claim 17, Matsuo teaches the knife having a wavy shape (e.g., at 24).
	Regarding claim 18, Matsuo teaches the wavy shape of the knife comprising a periodic pattern of alternating peaks and valleys (e.g., at 24).
	Regarding claim 19, Matsuo teaches a cutting head (e.g., fig. 1) comprising the clamping assembly of claim 16 (e.g., see the rejection above) mounted thereto.
	Regarding claim 20, Matsuo teaches a slicing machine (e.g., fig. 1) comprising the cutting head of claim 19 (e.g., see the rejection above) mounted thereto.
	Regarding claim 21, Matsuo teaches the slicing machine is a centrifugal slicing machine (e.g., via impeller 12), the cutting head is an annular-shaped cutting head (e.g., fig. 1), and the slicing machine further comprises an impeller (e.g., 12) assembled with the cutting head for rotation within the cutting head.

    PNG
    media_image1.png
    632
    885
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuo as evidenced by Morris (US 5,095,875), McCracken (US 2016/0288353), or Baxter (US 2019/0210239).
	Matsuo discloses the invention substantially as claimed including the knife holder of claim 1 but fails to explicitly teach a process comprising steps of machining the shaped portion in the knife support surface; and then machining the relieved surface in the shaped portion and thereby define the abutment surface between the base and the relieved surface.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to manufacture the knife holder using steps of machining the shaped portion and then machining the relieved surface to define the abutment surface on Matsuo since machining metallic mechanical parts in particular orders after casting/forming is old and well known in the art as evidenced by Morris (e.g., column 3, lines 47-51), McCracken (e.g., paragraph [0006]), or Baxter (e.g., paragraph [0034]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Barber is cited to show a related prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN CHOI whose telephone number is (571)272-4504. The examiner can normally be reached M-F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 5712726752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN CHOI/Primary Examiner, Art Unit 3724